Title: From Thomas Jefferson to Frederick A. Mayo, 12 August 1821
From: Jefferson, Thomas
To: Mayo, Frederick A.


Sir
Monticello
Aug. 12. 21.
The Governor returning to Richmond in a carriage, takes charge of a box of books which I request you to bind for me. in the box I have put a volume [Bede’s Ecclesiastical history] as a model for all the bindings, only that the backs may be a little richer gilt. I wish you to do them for me as speedily as you can and deliver them when done to Colo Peyton, sending me a bill of the cost which shall be promptly attended to. there is a volume separately wrapt up, because it could not be got into the box. I salute you with esteem and respect.Th: JeffersonUniversal history. 20. v. 8voGrammatica Anglo-Saxonica.Owen’s Geoponics. 2. vols to be bound together in 1.Manual Gr. Eng.Apocryphal New testament.Wheatley’s Gardening.Collection plantarum. Greenway. separately packed.Sep. 16. sent him by mr Randoloph20th vol of Weekly register & 19th as model.Saxon gospels.LXX Prolegomena & 1st vol. as model4. vols of LXX for mr Hatch.